Limited Term New York Municipal Fund Oppenheimer Currency Opportunities Fund Oppenheimer Limited Term California Municipal Fund Oppenheimer Limited-Term Government Fund Oppenheimer Limited Term Municipal Fund Oppenheimer Rochester® Short Term Municipal Fund Rochester Intermediate Term Municipal Fund Summary Prospectus Supplement dated February 1, 2012 This supplement amends the Summary Prospectus of each of the above referenced funds (each a "Fund") and is in addition to any other supplement(s): Effective April 1, 2012, the following changes are made to each Fund’s Summary Prospectus: The Maximum Sales Charge for Class A shares shown in the Shareholder Fees table under the section titled “Fees and Expenses of the Fund” is revised as follows: Shareholder Fees (fees paid directly from your investment) Class A Maximum Sales Charge (Load) imposed on purchases (as a % of offering price) 2.25% February 1, 2012 PS0000.068
